Case 3:17-cv-01734-ARC Document 41 Filed 12/20/18 Page 1 of 3




             Exhibit K
Case 3:17-cv-01734-ARC Document 41 Filed 12/20/18 Page 2 of 3




                                                       EXHIBIT
                                                                 exhibitsticker.com




                                                          D-3



                                                      MASD000003
Case 3:17-cv-01734-ARC Document 41 Filed 12/20/18 Page 3 of 3




                                                      MASD000004
